internal_revenue_service department of the ireasury significant index no washington og contact person telephone number in reference to op se ep a date sep in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year ended december denied has been the information furnished indicates that the company had a net_operating_loss for its fiscal_year ended date also on date the company filed for reorganization under chapter of the u s bankruptcy code regarding the plan as of date the jan 's assets were equal to of the plan's present_value of accrued enefits the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed the company was informed of our tentative denial and was offered a conference of right in our letter dated date you were given days to have a conference concerning our proposed denial the 21-day period stated in our letter has passed and you have not communicated with us therefore our tentative denial is now final no new information has been furnished to arrange a conference accordingly the minimum_funding_standard under sec_412 of the code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa will apply to the plan for the plan_year ended date unless the company contributes to the plan an amount at least equal to the minimum_funding requirement by date7 there will deficiency as of date on which a tax is imposed under sec_4971 of the code be an accumulated funding _ this ruling sec_6110 of the code provides that it may not be used or cited by others as precedent is directed only to the taxpayer that requested it we have sent a copy of this letter to the director in key district sincerely yours pore lllates james - holland jr chief actuarial branch pf
